                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

ROBERT ECHOLS,                                 )
                                               )
              Petitioner,                      )
                                               )
v.                                             )      No.:   3:21-CV-182-TAV-HBG
                                               )
BERT BOYD,                                     )
                                               )
              Respondent.                      )


                               MEMORANDUM OPINION

       The Court is in receipt of a motion for leave to proceed in forma pauperis [Doc. 1]

and a pro se petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 in which

Petitioner, a prisoner of the Tennessee Department of Correction housed in the Northeast

Correctional Complex (“NECX”), seeks habeas corpus relief from robbery and burglary

convictions in Shelby County, Tennessee [Doc. 2 p. 1]. For the reasons set forth below,

this action will be TRANSFERRED to the Western Division of the United States District

Court for the Western District of Tennessee.

       While Petitioner is currently incarcerated in NECX, which is located within this

District, his petition challenges convictions in Shelby County, Tennessee [Id.], which lies

within the Western Division of the United States District Court for the Western District of

Tennessee. 28 U.S.C. § 123(c)(2). Under 28 U.S.C. § 2241(d), a petitioner may file a

habeas corpus petition in the district where his judgment was entered or in the district where

he is incarcerated. Thus, venue for this § 2254 petition is proper both in this District and

in the Western District of Tennessee.



Case 3:21-cv-00182-TAV-HBG Document 5 Filed 06/11/21 Page 1 of 2 PageID #: 43
       However, Petitioner’s place of confinement may change, while the location of the

entry of his judgment of conviction will remain constant, and a court may transfer a case

to another district “in the interest of justice.” 28 U.S.C. § 1406(a). Accordingly, the

consistent practice in the Tennessee federal courts is to transfer habeas petitions to the

district in which the convicting court is located. Anderson v. Mays, No. 3:18-CV-00550,

2018 WL 9811901, at *2 (M.D. Tenn. Aug. 8, 2018).

       For these reasons, the Clerk will be DIRECTED to transfer this action to the

Western Division of the United States District Court for the Western District of Tennessee

and to close this Court’s file.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            2


Case 3:21-cv-00182-TAV-HBG Document 5 Filed 06/11/21 Page 2 of 2 PageID #: 44
